Title: William & Reuben Mitchell to Thomas Jefferson, 25 September 1811
From: Mitchell, William & Reuben (Lynchburg firm)
To: Jefferson, Thomas


          
                  Sir 
                   
                     Lynchburg 
                     25th sept. 1811
          
		    
		  
		  Mr Griffin call’d on us yesterday for a settlement of the Crop of Wheat purchased of you, and we lament to find our understanding upon the subject at variance. we thought we had been expressive,
			  and that Mr Griffin had understood our bargain; to give a specific price and the rise for forty days was what we never thought of or intended. Our offer, and what we supposed to have been accepted by Mr Griffin, was for him to price at any time within the forty days, but not that he should look back at the end of forty days and make choice of the highest price. we proposed to Mr Griffin to submit the Memo: expressive of our bargain to any Gentlemen either here or in Richmond and their construction of the matter as expressed should be decisive—
          We beg leave to apologise for troubleing you on this subject; the indefinite manner of Mr Griffin and our wish for an immediate adjustment, appears to make it necessary.
          your instructions to Mr Griffin or an answer to this will greatly oblige.—
          yr. obt: ServantsWm & Reubin Mitchell
        